Citation Nr: 1434568	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-26 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether a May 2006 rating decision which assigned an effective date of September 28, 2005, for the grant of dependency and indemnity compensation (DIC) benefits may be revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active service from September 1969 to October 1970, and from October 1970 to April 1973.  The Veteran died in December 2003, and the appellant in this CUE motion is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the appellant's claim for an effective date earlier than September 28, 2005 for the grant of DIC benefits.  In December 2011, the Board remanded the claim for additional development.  

A Travel Board hearing was held in August 2010 before the undersigned.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The Veteran died in December 2003. 

2.  On September 28, 2005, the appellant's claim for dependency and indemnity compensation (DIC) and other benefits was received by VA.

3.  In a final rating decision, dated in May 2006, the RO granted the appellant's claim for dependency and indemnity compensation (DIC) benefits, and assigned an effective date of September 28, 2005. 

4.  The effective date assigned by the RO's May 2006 rating decision was not based on CUE, as it represented a reasonable application of the known facts to the law then in existence; the record establishes that an effective date prior to September 28, 2005 was not authorized by law.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 28, 2005, for the grant of dependency and indemnity compensation (DIC) benefits, based on claim that there was clear and unmistakable error in RO rating decision dated in May 2006, have not been met.  38 U.S.C.A. §§ 5107, 5110(b)(2), 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.104, 3.105(a), 3.114, 3.159, 3.400(b)(2), 3.816 (2013).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

The appellant argues that an effective date prior to September 28, 2005 is warranted for the grant of service connection for the cause of the Veteran's death, and derivative grant of DIC, based on her claim that there was clear and unmistakable error (CUE) in a May 2006 RO rating decision.  She argues that the RO erred as a matter of law when it failed to assign the same date for the grant of DIC benefits as was assigned for the grant of DEA benefits (i.e., December [redacted], 2003).  She contends that the RO knew, or should have known, of the Veteran's death in December 2003, and should have processed an informal claim for survivor benefits.  

Alternatively, the appellant contends that she spoke with her service organization representative in January 2004, shortly after the Veteran died, and that she should not be penalized because the service organization did not tell her that "a different claim had to be processed," and that she was not properly advised as to how to proceed with a claim for service connection for the cause of the Veteran's death by her representative.  See also appellant's letters, received in November 2008, June 2009, and August 2012.  

The appellant's representative has also argued that, "As service connection for DMII (diabetes mellitus, type 2) was established via a May 2006 rating it is therefore asserted that the September 2005 notification of the Veteran's death also qualifies for an earlier effective date under § 3.114(a), therefore making the May 2006 rating decision a CUE."  See appellant's representative's brief, dated in January 2013.

The relevant administrative history is as follows: 

In November 2002, the Veteran filed claims for service connection for posttraumatic stress disorder (PTSD), diabetes mellitus, type II, and depression.  In a March 2003 administrative decision, the RO denied the Veteran's claims, stating that the character of his discharge for his second period of service (October 1970 to April 1973) barred payment of monetary Veterans' benefits as per 38 U.S.C.A. § 5303 and 38 C.F.R. § 3.12.  In May 2003, the Veteran expressed disagreement with that decision.  The Veteran died in December 2003, prior to the adjudication of his service connection claims for depression, PTSD and diabetes mellitus, type II. 

In a May 2004 administrative decision, the RO determined that the Veteran was not barred from receiving payment of monetary Veterans' benefits arising from his first period of service, i.e., from his service from September 26, 1969 to September 25, 1972; the RO concluded that the Veteran was not entitled to compensation benefits based on service from September 26, 1972 through April 25, 1973. 

On September 28, 2005, VA received a completed VA Form 21-534 (Application for DIC, Death Pension and Accrued Benefits by a Surviving Spouse of Child).  

In May 2006, the RO issued two ratings decisions.  In the first, the RO addressed the Veteran's service connection claims (for accrued benefits purposes) which were on appeal at the time of his death; the RO inter alia granted service connection for diabetes mellitus, type 2.  In the second rating decision, the RO granted service connection for cause of the Veteran's death, with an effective date of September 28, 2005, and entitlement to Dependents' Educational Assistance, with an effective date of December [redacted], 2003.  The appellant did not appeal either of these decisions, and they therefore became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

In June 2008, the appellant filed a claim for an effective date prior to September 28, 2005 for the award of DIC benefits.  She asserted, "I feel that 'Clear [and] Unmistakable Error' was made on the original DIC grant," (i.e., the May 2006 rating decision which granted the appellant's DIC claim and assigned an effective date of September 28, 2005).  See appellant's June 2008 statement.  

The RO accepted this as a claim for an effective date prior to September 28, 2005 for the award of DIC, and the RO developed and adjudicated the matter as raising a "freestanding" earlier effective date. 

In October 2008, the RO denied the claim for an effective date prior to September 28, 2005 for the award of DIC. 

The appellant appealed, and in December 2011, the Board noted that only a request for revision of a final decision based on a claim of CUE could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board further noted that the appellant had expressly stated that she intended to seek an earlier effective date based on a claim of CUE in the RO's May 2006 rating decision.  The Board stated that this issue had not been adjudicated by the RO, that it would be prejudicial for the Board to address it in the first instance, and therefore remanded the issue for adjudication.  Citing Bernard v. Brown, 4 Vet. App. 384 (1993); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

In July 2012, the RO denied the appellant's claim for an earlier effective date for DIC, based on a claim of CUE in a May 2006 RO decision.

Governing law and regulations

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

The Court has consistently stressed the rigorous nature of the concept of CUE.  "'Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and unmistakable error' requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313-4.

DIC is a benefit payable to a veteran's surviving spouse or child because of his service-connected death.  In such a claim, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Generally, the effective date of an award of DIC for which application is received within one year from the date of death shall be the first day of the month in which the death occurred.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).
 
38 C.F.R. § 3.400(c)(2) clarifies that the effective date for service-connected death after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within 1 year after the date of death; otherwise, it is the date of receipt of claim.

The effective date of award of DIC based on change of law or administrative issue, however, shall be in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. §§ 3.114(a), 3.400(p) (2013).

The Agent Orange Act of 1991, Public Law No. 102-4, codified at 38 U.S.C.A. § 1116 (West 2002) and effective on February 6, 1991, liberalized the requirements for a grant of service connection in specific cases.  The Agent Orange Law, in effect, liberalized the law and created a presumption of service connection for veterans exposed to certain herbicides who developed diseases many years after service.  That presumption was extended to diabetes mellitus, type II, effective May 8, 2001.  

An exception to the general rule for establishing effective dates exists for an award of DIC benefits based on a veteran's death due to a "covered herbicide disease."  VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

The rules for effective dates for disability compensation awarded to Nehmer class members are set forth at 38 C.F.R. § 3.816.  Under that regulation, a Nehmer class member is a Vietnam Veteran who has a covered herbicide disease.  Covered herbicide diseases include Type 2 Diabetes (also known as type II diabetes mellitus or adult-onset diabetes).  See 38 C.F.R. § 3.816(b) (2013).  In this case, the Veteran had a "covered herbicide disease" (i.e., diabetes mellitus) within the meaning of 38 C.F.R. § 3.816(b)(2).  

In accordance with Nehmer and its implementing regulation, if a Nehmer class member is entitled to DIC benefits, and a claim for DIC had been previously denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as provide for in 38 C.F.R. § 3.816(d)(3).  38 C.F.R. § 3.816(d)(1) (2013).  If a claim for DIC benefits "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death," the effective date for the award of DIC will be the date of such a claim or the date the disability arose, whichever is later, unless the claim was received within one year from the date of the veteran's death, in which case the effective date will be "the first day of the month in which the death occurred."  38 C.F.R. § 3.816(d)(2), (3).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "[s]ection 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid."  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See also Brannon v. West, 12 Vet. App. 32 (1998).

Analysis

The Veteran's discharge (DD Form 214), and personnel file, show that he had service in the Republic of Vietnam.  He may therefore be presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f) (West 2002).

The Veteran died in December 2003.  The Certificate of Death states that the immediate cause of death was pulmonary embolism.  The report of autopsy, dated in December 2003, contained diagnoses that included multiple bilateral pulmonary emboli with pulmonary infarcts, mild atherosclerosis, and diabetes.  

In May 2006, the RO inter alia granted service connection for diabetes mellitus, type 2, with an effective date of November 27, 2001, based on the presumptive provisions for veterans presumed to have been exposed to Agent Orange.  See 38 C.F.R. § § 3.307, 3.309.  The RO also awarded DIC benefits on the basis that the Veteran's cause of death was "cardiac complications related to diabetes."  The RO assigned an effective date for DIC based on the date of receipt of the appellant's claim, i.e., September 28, 2005.  

The law and regulations applicable to a proper effective date for each benefit, when a claim for DIC and accrued benefits is involved, is complex.  However, it is important that the appellant understand that VA is not authorized by law to automatically interpret the fact that a Veteran has died as a claim for benefits by a surviving spouse.  Even where a claim submitted by the Veteran prior to his death remains pending, VA is not authorized to interpret the claim filed by the Veteran before his death as a claim for death benefits.  

The Board sympathizes with the appellant's contention that she should not be penalized for not realizing that she was required to file a claim for death benefits under the circumstances where a claim submitted prior to the Veteran's death was still being adjudicated.  However, the RO had no authority in 2006 to provide payment of DIC to the appellant prior to the date of the appellant's claim for those benefits.  There is no evidence of an "undebatable" error in the RO's May 2006 decision, which, had it not been made, would have manifestly changed the outcome at the time it was made.  Rather, a review of the evidence and the applicable statutory and regulatory provisions demonstrates that the RO applied the correct statutory and regulatory provisions to the correct and relevant facts of this case.  

The Veteran died in December 2003.  The appellant does not assert, and there is no evidence to show, that she filed a formal or informal claim for service connection with VA for the cause of the Veteran's death prior to September 28, 2005.  As the Veteran died in December 2003, but the claim for DIC was not received until 2005, the RO was not authorized to pay the appellant DIC benefits before the date of receipt of her application for DIC benefits.  38 C.F.R. § 3.816.  The effective date of the award of service connection for the cause of the Veteran's death must be determined in accordance with §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  The RO's determination that those provisions should be applied was not in error.  

An earlier effective date is not warranted under provisions applicable where a regulation is liberalized after a final decision.  See 38 C.F.R. § 3.114.  In McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997), the Federal Circuit discussed the application of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, and stated, "the statutory authority to grant benefits one year prior to 'the date of the claim or administrative determination of entitlement' can only refer to those cases in which the [V]eteran had previously filed a claim which had been decided against the [V]eteran."  Id. at 1580.  The Federal Circuit stated that the purpose of § 5110(g) was to provide a one-year grace period, such as that allowed after service discharge or death, following the enactment of liberalizing laws for potential beneficiaries who would otherwise be penalized by not filing prompt post- enactment claims.  Id.  Given the foregoing, 38 C.F.R. § 3.114 only applies in cases in which the claim was denied prior to the issuance of the liberalizing law or VA issue.  In this case, there was no previously-denied claim for service connection for the cause of the Veteran's death.  Under 38 C.F.R. § 3.400(c)(2), the correct effective date for service-connected death after separation from service is the date of receipt of claim, i.e., September 28, 2005.  This is the effective date that was assigned by the RO.  

To the extent that the appellant has argued that the effective date for DEA benefits (in December 2003) shows that the effective date assigned for DIC benefits was incorrect, the assignment of an effective date for DEA benefits requires the application of different regulations than it does for DIC benefits.  See 38 C.F.R. §§ 21.3021, 21.3046.  Therefore, this argument does not warrant a grant of the claim.  

Again, the Board notes the appellant's assertion that the RO should have known of the Veteran's death prior to the receipt of her claim.  However, such notice, even if demonstrated by the record, would not require VA to infer that that appellant desired to file a claim for service connection for the cause of the Veteran's death.  VA does not have the duty to provide personal notice of potential eligibility for VA benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991); see also Lyman v. Brown, 5 Vet. App. 194 (1993).  Further, although VA is required to inform an appellant correctly about basic eligibility or ineligibility for [DIC] benefits, the remedy for breach of such an obligation cannot involve payment of benefits where statutory requirements for such benefits are not met.  Shields v. Brown, 8 Vet. App. 346, 351 (1995).  Again, to the extent that the appellant argues that she was not properly advised by her representative, even if the representative were shown to have been a VA or Federal government employee (in fact, this is not shown), this would not provide a basis for a finding of CUE, as it is well-established that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See generally Shields, 8 Vet. App. at 351; McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  

The RO's May 2006 award of DIC to the appellant beginning on the date the appellant applied for DIC was in accordance with the law in effect and facts presented at the time of the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim that an effective date prior to September 28, 2005, for DIC benefits is warranted on the basis of CUE in the RO's May 2006 rating decision.  38 C.F.R. § 3.105(a).

The U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to all cases.  Wensch v. Principi, 15 Vet. App. 362 (2001) (citing Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  In this case, the issue on appeal is a CUE claim, which must be based on the record and law that existed at the time of the prior adjudication in question. 38 C.F.R. § 20.1403(b).  Therefore, a remand for application of the VCAA is not required.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (VCAA not applicable to CUE claim). 

In December 2011, the Board directed that the appellant's claim of CUE in the May 2006 RO decision, which assigned an effective date of September 28, 2005, for the grant of DIC benefits, be adjudicated.  In July 2012, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


ORDER

The claim for an effective date prior to September 28, 2005 for the grant of DIC benefits, based on the assertion that the RO's May 2006 decision should be revised or reversed on the grounds of CUE, is denied. 




____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


